Filed 1/4/18
                              CERTIFIED FOR PUBLICATION

               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                FIRST APPELLATE DISTRICT

                                        DIVISION FOUR


 KATHLEEN D. MCBRIDE, as Trustee,
 etc.,
            Plaintiff and Appellant,                   A147931

 v.                                                    (Napa County
 BYRON C. SMITH et al.,                                Super. Ct. No. 26-63368)
            Defendants and Respondents.


                                       I. INTRODUCTION
        Kathleen McBride (McBride) sued Byron and Kalmia Smith (the Smiths) for
violating McBride’s rights with respect to a recorded easement over the Smiths’ property.
After sustaining demurrers to several versions of McBride’s complaint, the last without
leave to amend, the trial court entered judgment in favor of the Smiths. On appeal, we
conclude that McBride stated causes of action for nuisance and prescriptive easement,
and the trial court committed reversible error by sustaining demurrers as to those claims.
In light of this conclusion, we need not address McBride’s additional challenge to an
order granting the Smiths’ motion for attorney fees.
                       II. FACTUAL AND PROCEDURAL HISTORY
        A. Background1
        The underlying dispute pertains to adjoining parcels of real property in St. Helena,
commonly known as 1664 and 1670 Spring Street (respectively referred to as


        1
        The trial court took judicial notice of extensive documentary evidence, which is
the source of our background summary.


                                              1
1664 Spring and 1670 Spring). The southern border of 1664 Spring adjoins the northern
border of 1670 Spring. Another relevant property, 1660 Spring, adjoins the eastern
border of 1670 and part of 1664. An alley connecting to the public street runs east below
the southern border of 1660 and 1670 Spring.
       In 1993, Delores Daniels owned 1670 Spring, while Silvio Pelandini owned
1664 Spring. In March of that year, Daniels filed a complaint against Pelandini and all
unknown persons to quiet title in, and reform her deed to include, two strips of land along
opposite borders of her property at 1670 Spring: (1) a 15-foot-wide strip along the
western border; and (2) a 12-foot wide strip along the eastern border. Daniels alleged this
property had been inadvertently omitted from the legal description of her land and sought
to reform her title based on principles of adverse possession. In June 1993, the trial court
entered judgment quieting Daniels’ title to both strips of land.
       On September 8, 1993, Daniels granted Pelandini an easement running with the
land over the 12-foot strip of land along the eastern border of 1670 Spring. The easement
was described as “a secondary right-of-way over the existing roadway surface within the
easement location, for the purpose of emergency ingress and egress . . . .” The recorded
grant described the easement within metes and bounds and specified the following use:
“Grantee or successors may only use the easement created hereby for the purpose of
emergency or secondary ingress and egress to a single family residency and not as
primary access. Grantee may not improve or expand their use of the easement beyond
the boundaries of the existing roadway surface without the express written consent of
Grantor, nor may Grantee cut or remove any trees or shrubbery within said easement
except as necessary to keep said roadway clear for normal vehicular travel.”
       In 1998, the Smiths purchased 1670 Spring from the Daniels family. By 2004, the
McBride family had acquired title to 1664 Spring, and Lindsey Vickers owned
1660 Spring.
       In January 2004, the McBrides and Vickers executed an agreement granting the
McBrides a “driveway easement” on property within the western border of 1660 Spring
for “vehicular and pedestrian ingress, egress, and access . . . .” The agreement provided,


                                             2
in part: “McBride’s use of the Driveway Easement shall be exclusive, and Vickers shall
not grant or assign to other private parties any ingress, egress, and access rights in the
Driveway Easement Strip. Notwithstanding the preceding sentence, however, Vickers
reserves the right to use the Driveway Easement Strip, so long as such use does not
unreasonably interfere with McBride’s use of the Driveway Easement for access to and
from Parcel 23.”
       In July 2013, appellant Kathleen McBride became the sole owner of 1664 Spring,
which she held in her trust. A legal description of the property incorporated into her
grant deed includes the easement Daniels granted to Pelandini in October 1993, and the
easement Vickers granted to McBride in 2004. In the present case, the parties use a
variety of terms to describe these two easements. For clarity, and to the extent possible,
we will refer to the easement that the McBrides obtained from Vickers as the Driveway
Easement, and the easement that Pelandini obtained from Daniels as the Secondary
Access Easement.
       Several versions of McBride’s complaint incorporated maps of unknown origin
and authenticity. These documents depict the Secondary Access Easement and Driveway
Easement as parallel, contiguous strips of land bordering the property line between
1660 and 1670 Spring, running between the south alley and southern border of 1664
Spring.
       B. McBride’s Complaint
       In her January 2014 complaint, McBride alleged the following material facts:
McBride’s property at 1664 Spring and the Smiths’ property at 1670 Spring share a
driveway. For the past nine years, McBride and/or her predecessors in interest have used
the driveway, which is at least partially covered by a recorded right of way, for full
ingress and egress to 1664 Spring as well as for emergency purposes. Recently, the
Smiths “erected permanent fixtures in said driveway to impede [McBride] and block her
access to her property.” McBride gave the Smiths written notice of her rights and
requested they remove the impediments, but they “proceeded to maintain a pole with a
chain, thereby preventing access to [McBride] over the subject driveway.”


                                              3
         McBride incorporated these allegations into causes of action for (1) trespass,
claiming unauthorized interference with McBride’s “exclusive possession” of the
disputed property; (2) forcible detainer, by “physically prohibiting [McBride] from using
and occupying her land”; (3) prescriptive easement, resulting from McBride’s open and
notorious use of the of the driveway without the consent or permission of the Smiths; and
(4) nuisance, resulting from the Smiths’ interference with McBride’s use, enjoyment, and
free passage across “her roadway and easement areas.”
         The Smiths filed general and special demurrers to the complaint, arguing, among
other things, that McBride did not and could not allege facts to establish her right to
exclusive possession of a shared driveway; McBride used the driveway with the Smiths’
express permission; and the allegations and judicially noticeable facts showed that the
Smiths did not prevent McBride from accessing her property.
         C. The First Amended Complaint (1-AC)
         In June 2014, before the Smiths’ demurrers were heard, McBride filed her 1-AC.
In that pleading, McBride disclosed that she owned 1660 Spring as well as 1664 Spring.
McBride further alleged that she has the right to the following recorded easements:
(1) An alley easement benefiting 1660 Spring “provides sole access from Spring Street to
Plaintiffs’ property located at 1660 Spring Street.” (2) A separate easement partially on
the same alley benefits 1664 Spring. This easement (hereafter the Western Border
Easement) runs along the southern boundary of the Smith property, and then turns and
runs within the western border of 1670 Spring providing “western Alley access” to 1664
Spring. (3) A “secondary access easement,” which also benefits 1664 Spring (i.e., the
Secondary Access Easement described above), runs “directly on the front portion of [the
Smiths’] parcel and terminates at the southern corner of [McBride’s] property.” (4) An
“access easement” benefiting 1664 Spring, (i.e., the Driveway Easement described
above), is contiguous to the Secondary Access Easement and “runs parallel in front of the
same.”
         McBride alleged that, for several years, she and her predecessors had openly and
under claim of right used the Secondary Access Easement for primary access to


                                               4
1664 Spring until the Smiths erected a “chain, pole and wood dividers” in the Secondary
Access Easement that prevented McBride “from reasonably accessing 1664 Spring
Street.” Also, the Smiths allegedly erected “fences, landscaping and other permanent
obstructions” in McBride’s Western Border Easement. Thus, according to the 1-AC, to
reach her property at 1664 Spring, McBride was “forced to either remove a pole and
chain every time,” or trespass on 1660 Spring.
       Although McBride admitted that the Driveway Easement also benefits
1664 Spring, her allegations about its specific location and actual function were
confusing and possibly contradictory. She expressly admitted that the Driveway
Easement “provides access from Spring Street to Plaintiff’s property located at
1664 Spring Street.” But she also alleged that the Driveway Easement touches only a
corner of 1664 Spring and that without using part of the Secondary Access Easement, she
“would have no way to access 1664 Spring Street without trespassing on 1660 Spring
Street.” McBride’s allegation that she would have to trespass on 1660 Spring was also
inconsistent with other allegations acknowledging that she not only had a Driveway
Easement over that property, but that she herself owned 1660 Spring.
       On August 26, 2014, the trial court sustained demurrers to the 1-AC. The court
found that the trespass claim was uncertain because McBride was asserting rights in
recorded easements that were not adequately described. Furthermore, McBride did not
allege facts to establish the elements of a forcible detainer (Code Civ. Proc., § 1159).
Nor did she state a claim for prescriptive easement because (1) her alleged use without
consent was contradicted by allegations that the Secondary Access Easement was express
and recorded, and (2) judicially noticed evidence produced by the Smiths showed that the
Driveway Easement afforded primary access to 1664 Spring. Finally, McBride’s
nuisance claim was premised on an alleged lack of access to the Secondary Access
Easement, but she admitted she could access that easement by removing the pole.




                                             5
       D. Second Amended Complaint (2-AC)
       In her 2-AC, filed in September 2014, McBride supplemented her factual
allegations in an effort to state claims for trespass, forcible detainer, nuisance, and
prescriptive easement.
       McBride alleged that she could not access 1664 Spring “without entering” the
Secondary Access Easement for the following reason: In order to get to 1664 Spring
from the public street, McBride “must” turn onto an alley that runs perpendicular to the
street, and then turn right onto another alley, which is covered in gravel and appears to be
one road, but which is actually the Secondary Access Easement on one side and the
Driveway Easement on the other. However, the Driveway Easement “terminates prior to
1664.” Thus, “there is no way to gain access to 1664” via this alley “without entering”
the Secondary Access Easement.
       McBride also supplied additional facts allegedly showing that the Smiths had
“physically prohibited” her from using the Secondary Access Easement to access
1664 Spring: “Defendants have erected a chain, pole and wood dividers that prevents
Plaintiff from reasonably accessing 1664 Spring Street. The pole is directly placed where
the single entry point from the southern Alley access for 1664 ends. Accordingly,
Plaintiff either has to remove the pole to access her property or cross 1660 Spring Street.
The pole and chain are bolted into the ground. In order to remove same, one would have
to unscrew the base of the pole (a large eight foot tall solid post, which would be virtually
impossible for a person of Plaintiff’s stature to lift) and physically move it out of the way
in order to gain access. Only a person with the proper tools and requisite strength could
remove the large pole and chain. The pole and chain as they exist are an unreasonable
obstruction to Plaintiff’s access.”
       McBride alleged that these circumstances also showed that her use of the
Secondary Access Easement was prescriptive, notwithstanding her express right to use it.
Her pleaded theory was that the fact that the Driveway Easement did not stretch all the
way to 1664 Spring showed that McBride had to use the Secondary Access Easement as
her primary means of accessing her property: “As the attached map set forth in Exhibit A


                                               6
shows, the southern Alley access for 1664 terminates prior to 1664 Spring Street. In
other words, there is no way to gain access to 1664 Spring Street from the southern Alley
access for 1664 without entering the secondary access easement. Accordingly, this is
how Plaintiff and her predecessors have access[ed] 1664 Spring Street continuously for
the past five (5) years.”
       The map attached as an exhibit to the 2-AC appears to have been machine
generated, but contains handwritten notations as well. The document is titled as a
“Proposed Configuration” of a “Lot Line Adjustment,” and contains no information about
who drafted it for McBride or when it was prepared. The proposed configuration redrew
the property lines of 1660 and 1664 Spring so that a piece of driveway originally on the
1664 Spring property would become part of the 1660 Spring property. Apparently, the
map was intended to support McBride’s allegation that the Driveway Easement did not
reach all the way to 1664 Spring by showing that McBride redrew the property lines so
that the entire driveway—including the part that previously ran onto 1664 Spring—was
now part of 1660 Spring. In their demurrers to the 2-AC, the Smiths argued that
McBride’s map exhibit was evidence that she had access to 1664 Spring via 1660 Spring,
which she also owned.
       In February 2015, the trial court sustained demurrers to the 2-AC. The demurrers
to the forcible detainer claim was sustained without leave to amend because McBride
failed to allege facts to establish that the Smiths entered her property, took possession of
it, and continued to “detain possession” of it. The court granted McBride leave to amend
her other claims to address the following flaws. First, the causes of action for trespass
and nuisance on the Secondary Access Easement were uncertain because McBride failed
to adequately allege facts, such as the location of the pole and chain within the easement,
in order to demonstrate that there was an actual obstruction of use and/or access. Second,
McBride’s new allegations that she also had rights in a Western Border Easement on the
Smiths’ property appeared to be barred by res judicata in light of a judicially noticed
1993 judgment quieting title to that property in favor of Delores Daniels, the Smiths’
predecessor in interest. Third, the cause of action for a prescriptive easement was


                                              7
premised on a factual allegation that the Driveway Easement did not actually provide
access to 1664 Spring, but the map attached to the 2-AC showed that it did. Furthermore,
the court found, McBride could not obtain prescriptive rights to land she had a right to
use.
       E. Third Amended Complaint (3-AC)
       In February 2015, McBride filed a 3-AC, which purported to state eight separate
causes of action. McBride realleged the same four claims from her prior pleadings,
although she relabeled her forcible detainer claim as a cause of action for forcible entry.
Also, she added causes of action to quiet her title to (1) a right of way over the Western
Border Easement; (2) an unrestricted right of way over the part of the road covered by the
Secondary Access Easement; (3) an easement by necessity over the part of the road
covered by the Secondary Access Easement; and (4) an equitable easement over the part
of the road covered by the Secondary Access Easement. McBride referred to these
interests as “rights of way” rather than easements, and alleged that each of these rights
was depicted on a color-coded map attached as Exhibit F to the 3-AC.2
       According to the 3-AC allegations, “[u]ntil recently,” the Driveway Easement and
Secondary Access Easement “formed one single gravel alley that was only divided on
paper,” and each of McBride’s predecessors used the entire alley for “full ingress and
egress to Plaintiff’s property.” McBride alleged that either (1) the recorded deeds do not
limit her use of the entire alley; or “alternative[ly]” (2) McBride or her predecessors
openly and under claim of right used the Secondary Access Easement for primary access
purposes for at least five years before the current dispute arose in 2014.
       McBride also alleged that she is currently “physically prohibited from entering her
property by using either” her Driveway Easement, Secondary Access Easement, or


       2
        The appellate record does not include a document labeled as Exhibit F, but a
black and white copy of a map appears to be attached to the 3-AC. Prepared by Albion
Surveys and dated February 20, 2015, the printed map is labeled as a “PLAT” of
McBride’s property. The map also contains handwritten annotations that are difficult to
decipher.


                                             8
Western Border Easement, for the following reasons: The Smiths installed “red painted
2x4 boards down the middle” of the alley, and “erected a heavy chain and large pole at
the corner of Plaintiff’s property.” The pole and chain are bolted to the ground, and
cannot be removed without tools and significant strength. Further, the “position of the
pole and dividers” creates two impediments: (1) it “block[s]” McBride’s access to and
from the Driveway Easement; and (2) it “prevents” McBride from “accessing her
property over” the Secondary Access Easement. Beyond that, the Smiths “have also
erected fences, landscaping and other permanent obstructions which completely and
wholly prevents” McBride from accessing her property over the Western Border
Easement.
       In a June 17, 2015 order, the superior court sustained, without leave to amend,
McBride’s forcible entry claim and new causes of action to quiet title to an easement by
necessity and an equitable easement over the Smiths’ property, finding that McBride had
not alleged facts to satisfy the elements of these claims. The court also sustained
demurrers without leave to amend to all of McBride’s claims pertaining to the Western
Border Easement, taking judicial notice of the judgment quieting title to that strip of
property in the Smiths’ predecessors in interest.
       Regarding the Secondary Access Easement, the court found that McBride failed to
state claims for trespass or nuisance because her allegation that the Smiths had
“completely and wholly” prevented her from accessing 1664 Spring was contradicted by
allegations in her prior pleadings and by the map exhibit attached to her 3-AC, all of
which indicated that the pole and boards were placed along the boundary line of the
Smith property in a way that did not block the driveway that was on the 1660 Spring.
The court granted McBride leave to amend these claims in light of two issues that were
raised at the demurrer hearing. First, McBride’s counsel stated that McBride had recently
sold 1660 Spring, an occurrence that may have an impact on her use of that property to
access 1664 Spring. Second, both counsel acknowledged the possibility that the chain
attached to the pole may have “stretched across the 12 foot width of the 12’ Secondary



                                             9
Access Easement,” but this was not “clear” from the 3-AC, which contained insufficient
details about the actual location of the alleged obstructions.
       The court also granted McBride leave to amend her prescriptive easement claim,
finding that McBride’s pleaded theory that her actual use of the Secondary Access
Easement was a violation of the express easement and thus adverse to the rights of the
Smiths was not supported by allegations of material fact.
       F. The Fourth Amended Complaint (4-AC)
       In July 2015, McBride filed her 4-AC, which streamlined her claims against the
Smiths. McBride alleged she is the beneficiary of two recorded easements that run
parallel to each other: the Secondary Access Easement encumbering the Smiths’
property; and the Driveway Easement located on property “owned by 1660 Spring
Street,” which “remains in full force and provides access to the alley that connects both
easements to Spring Street.”3
       McBride alleged that the following actions by the Smiths gave rise to a dispute
about the Secondary Access Easement: First, the Smiths constructed “wood dividers”
that stretch along the “entire length” of the easement. The dividers are red 2x4 boards
that “protrude out of the ground.” Second, the Smiths erected a “heavy chain and large
pole” at the “end” of the easement, with the chain extending “the entire width” of the
easement. Third, the pole was bolted to the ground and could not be removed without
special tools or a high amount of strength. Fourth, “[b]oth the pole and chain as they
exist now obstruct Plaintiff’s access. Even if the chain was removed, the pole would still
block Plaintiff’s access.” Finally, on information and belief, McBride alleged that the
Smiths intended to build a fence along the length of the Secondary Access Easement so it
could be used as a patio. As support for this claim, McBride alleged that the Smiths had



       3
        The trial court took judicial notice of a December 2014 grant deed conveying
1660 Spring to Richard and Mary Walloch. Interestingly, the legal description of the
property attached to the deed does not reflect that it was encumbered by the Driveway
Easement.


                                             10
“recently” installed “footings” in the form of buried pipes along the length of the
easement.
       McBride alleged that these “encroachments” were depicted in a “Plot Map”
attached as an exhibit to the 4-AC. This plot map appears to be a handwritten schematic
of the properties at 1660, 1664 and 1670 Spring, depicting the Driveway Easement and
Secondary Access Easement, and using dots and dashes to locate a post, buried pipes, and
wood dividers in the easement area. McBride also attached a photograph to the 4-AC
that allegedly depicted the footings and other encroachments in the Secondary Access
Easement.4
       McBride alleged that before encroachments were installed, she and her
predecessors used the Secondary Access Easement for “primary access purposes” for at
least five years, openly, notoriously, under claim of right, and on a daily basis. However,
“[a]s of this date,” she cannot use the easement “because of the encroachments.”
Furthermore, the encroachments also obstruct a “hammer head fire turnaround, posing a
significant safety concern.”
       McBride incorporated these factual allegations into causes of action for trespass,
nuisance, and prescriptive easement. She alleged that installing encroachments in her
Secondary Access Easement constituted a trespass and a nuisance because they prevented
her from using the easement, causing her damage. She further alleged that she acquired
prescriptive rights to use the Secondary Access Easement for “primary access” because
she and her predecessors had used it for that purpose on a daily basis for five years.
       On September 9, 2015, the trial court sustained demurrers to the 4-AC without
leave to amend. The court analyzed the trespass and nuisance claims together because


       4
         The copy of this photograph in the appellate record does not provide a clear
picture of anything. McBride has provided this court with a color copy of what appears
to be the same photograph. That document shows a stretch of a road, divided lengthwise
in the sense that one side is paved and the other is gravel. A pole or post appears on one
interior corner of the gravel side of the road with a chain extending to the right. Red tiles
flush with the adjacent pavement sit in the gravel along the interior side of that half of the
road.


                                             11
they were based on the same factual allegations. The court observed that it granted leave
to amend the 3-AC so McBride could provide clarification about her Driveway
Easement, “the area it covers, and the access it provides.” However, the 4-AC did not
address the Driveway Easement at all. Nor did McBride allege facts to establish that the
Smiths’ conduct prevented her from using the Secondary Access Easement to access
1664 Spring. McBride alleged that there was a “pole, chain and wood dividers that
completely bar her from accessing her property over the 12’ Secondary Access
Easement.” However, these allegations were contradicted by McBride’s exhibits, which
showed that the pole was located on the edge of the Secondary Access Easement, and the
wood pilings did not protrude from the ground, but simply marked a boundary, and thus
did not bar McBride from accessing her property. The court noted that McBride added
an allegation that there was a chain across the width of the Secondary Access Easement.
The inclusion of this allegation in a verified pleading concerned the court in light of an
undisputed representation by the Smiths’ counsel that the chain had been removed before
the 4-AC was filed. In any event, the court found this new allegation was insufficient
because McBride did not allege that the chain was locked, and the recorded grant did not
require that the Secondary Access Easement be open at all times.
       As to the prescriptive easement claim, the court stated that it previously granted
leave to amend because the allegation claiming “primary use” of the easement was too
vague to establish a violation of the grant, i.e., a use that was adverse to the rights of the
Smiths. McBride’s only new allegation was that she used the Secondary Access
Easement on a “daily” basis. But this was insufficient to show a wrongful rather than
permissive use because the recorded grant did not proscribe daily use if McBride had
another primary access way. Because McBride had multiple opportunities to amend this
claim, the demurrers was sustained without leave to amend.
       Thereafter the Smiths filed a separate motion for attorney fees based on an
attorney fees clause included in the recorded grant of the Secondary Access Easement,
which McBride opposed. After a hearing, the trial court took the matter under
submission and subsequently issued an order granting the motion and awarding the


                                              12
Smiths a total of $147,540. Judgment was entered on December 28, 2015, and this
appeal followed.
                                     III. DISCUSSION
       A. Standard of Review
       “A demurrer tests the legal sufficiency of the factual allegations in a complaint.
We independently review the superior court’s ruling on a demurrer and determine
de novo whether the complaint alleges facts sufficient to state a cause of action or
discloses a complete defense. [Citations.] We assume the truth of the properly pleaded
factual allegations, facts that reasonably can be inferred from those expressly pleaded and
matters of which judicial notice has been taken. [Citations.]” (Stella v. Asset
Management Consultants, Inc. (2017) 8 Cal.App.5th 181, 190.) “Because only factual
allegations are considered on demurrer, we must disregard any ‘contentions, deductions
or conclusions of fact or law alleged [in the complaint].’ [Citations.]” (People ex rel.
Gallegos v. Pacific Lumber Co. (2008) 158 Cal. App. 4th 950, 957.)
       “We liberally construe the pleading with a view to substantial justice between the
parties [citations]; but, ‘[u]nder the doctrine of truthful pleading, the courts “will not
close their eyes to situations where a complaint contains allegations of fact inconsistent
with attached documents, or allegations contrary to facts which are judicially noticed.” ’
[Citations.]” (Stella v. Asset Management Consultants, Inc., supra, 8 Cal.App.5th at
pp. 190–191.) “If the allegations in the complaint conflict with the facts included in
exhibits attached to or referenced in the complaint, ‘we rely on and accept as true the
contents of the exhibits. However, in doing so, if the exhibits are ambiguous and can be
construed in the manner suggested by plaintiff, then we must accept the construction
offered by plaintiff.’ [Citations.]” (Crawley v. Alameda County Waste Management
Authority (2015) 243 Cal. App. 4th 396, 403–404.)
       “Further, because the demurrer at issue is to an amended complaint, we may
properly consider allegations asserted in the prior complaints: ‘ “[A] plaintiff may not
discard factual allegations of a prior complaint, or avoid them by contradictory



                                              13
averments, in a superseding, amended pleading.” [Citation.]’ [Citations.]” (People
ex rel. Gallegos v. Pacific Lumber Co., supra, 158 Cal.App.4th at p. 957.)
       B. Trespass
       McBride contends that she stated a cause of action for trespass by alleging that the
Smiths entered her property and erected encroachments that “prevent access to her
property via the easement.” She maintains these allegations are sufficient to support a
claim that the Smiths interfered with her use of the easement, which is all that is
necessary to constitute trespass, even if she was not completely prevented from accessing
1664 Spring. Putting aside for now the question whether the 4-AC alleged facts
demonstrating an interference with McBride’s use of the Secondary Access Easement,
McBride’s trespass claim is legally deficient.
       Trespass is an invasion of the plaintiff’s interest in the exclusive possession of
land. (Wilson v. Interlake Steel Co. (1982) 32 Cal. 3d 229, 233 (Wilson); Kapner
v. Meadowlark Ranch Assn. (2004) 116 Cal. App. 4th 1182, 1189 (Kapner).) “ ‘The
essence of the cause of action for trespass is an “unauthorized entry” onto the land of
another.’ [Citation.]” (Miller v. National Broadcasting Co. (1986) 187 Cal. App. 3d
1463, 1480.) Thus, in order to state a cause of action for trespass a plaintiff must allege
an unauthorized and tangible entry on the land of another, which interfered with the
plaintiff’s exclusive possessory rights. (Wilson, at p. 233; Capogeannis v. Superior Court
(1993) 12 Cal. App. 4th 668, 674 (Capogeannis).)
       Here, McBride cannot state a cause of action for trespass because she cannot
establish that (1) she has an exclusive possessory right in the property comprising the
Secondary Access Easement; or (2) the Smiths entry onto the Secondary Access
Easement was unauthorized. The 4-AC allegations and judicially noticed facts establish
that this land is owned by the Smiths and that McBride does not have an exclusive
possessory right to the property because her interest in it is limited to an easement.
       An easement “represents a limited privilege to use the land of another, . . . but
does not create an interest in the land itself.” (Kazi v. State Farm Fire & Casualty Co.
(2001) 24 Cal. 4th 871, 881.) “ ‘ “An easement involves primarily the privilege of doing


                                             14
a certain act on, or to the detriment of, another’s property.” [Citation.] An easement
gives a nonpossessory and restricted right to a specific use or activity upon another’s
property, which right must be less than the right of ownership. [Citation.]’ [Citations.]
Thus, ‘[t]he owner of an easement is not the owner of the property, but merely the
possessor of a “right to use someone’s land for a specified purpose . . . .” ’ [Citations.]”
(Blackmore v. Powell (2007) 150 Cal. App. 4th 1593, 1598, italics omitted.)5
       Thus, as a matter of law, McBride cannot state a cause of action against the Smiths
for trespassing on the Secondary Access Easement because they own that land and her
easement does not give her a possessory right, not to mention an exclusive possessory
right in that property. (Kazi v. State Farm Fire & Casualty Co., supra, 24 Cal.4th at
p. 881 [because an easement represents “only a nonpossessory right to use another’s
property,” it is “not tangible property” as a matter of law]; see also Golden West Baseball
Co. v. City of Anaheim (1994) 25 Cal. App. 4th 11, 35 [“While a lease vests exclusive
possession in the lessee, the holder of an easement merely has a right to use the
property.”]; cf. Kapner, supra, 116 Cal.App.4th at p. 1189 [tenants in common who have
the right to share equally in possession of the underlying property cannot trespass on the
commonly owned property].)
       This is not to say that McBride would have no recourse for an obstruction that
prevented her from using the Secondary Access Easement for its intended purpose. An
easement owner may sue to enjoin an obstruction or an unreasonable interference with
her specific, limited, definable use of the easement by the servient owner. (Civ. Code,
§ 809; see, e.g., Herzog v. Grosso (1953) 41 Cal. 2d 219, 224–225.) Or the easement
owner may bring a cause of action for declaratory and injunctive relief to resolve a
dispute regarding the nature and scope of that easement. (See, e.g., Scruby v. Vintage
Grapevine, Inc. (1995) 37 Cal. App. 4th 697 (Scruby).) Notably, in this case, McBride has


       5
        We note one possible caveat to this settled principle, which does not apply here.
A so-called “exclusive easement” may constitute “ownership in fee, rather than an
easement, depend[ing] upon the circumstances of the case [citations] . . . .” (Blackmore
v. Powell, supra, 150 Cal.App.4th at p. 1600.)


                                             15
not attempted to state a claim against the Smiths to enforce the terms of the recorded
Secondary Access Easement.
       McBride insists that she stated a claim for trespass because the 4-AC allegations
“are sufficient to establish that the Smiths placed obstructions on her easement that
interfere with its lawful use.” (Italics omitted.) However, as McBride’s own authority
confirms, trespass is an unlawful interference with possession, not lawful use. (Mangini
v. Aerojet-General Corp. (1991) 230 Cal. App. 3d 1125, 1141.) McBride also posits that
“[a]n easement owner can obtain judicial protection against an interference or
encroachment on the owner’s easement,” citing Dunsmuir v. Silva (1957) 154 Cal. App. 2d
825. However, Dunsmuir was an action to quiet title in an easement; that case did not
involve a claim for trespass. In her reply brief, McBride contends that a “trespass to
easement claim” is authorized by Vieira Enterprises, Inc. v. McCoy (2017) 8 Cal.App.5th
1057 (Vieira Enterprises). This recent decision, though misconstrued by McBride, merits
some discussion.
       Vieira Enterprises involved cross-claims between owners of neighboring
commercial property, each of whom held a recorded easement over one-half a shared
private road. (8 Cal.App.5th at pp. 1062–1063.) Vieira alleged that McCoy’s right of
way over Vieira’s side of the property had been terminated by Vieira’s adverse
possession, and that McCoy was liable for trespassing on Vieira’s property. McCoy
sought declaratory and injunctive relief to enforce his easement and damages for Vieira’s
interference with his “exclusive and unimpeded use of his own property and his use of his
easement by both temporarily blocking egress and ingress and by making improvements
that encroached on McCoy’s property.” (Id. at p. 1063.) During a bifurcated trial, the
court found that Vieira failed to prove the elements of adverse possession and that
McCoy’s activities did not “unreasonably interfere” with Vieira’s property rights.
Thereafter, a jury found that Vieira’s “blockading of the road involved trespassing on
McCoy’s property” and awarded McCoy $20,000 in damages. (Ibid.)
       On appeal, Vieira challenged the award of trespass damages on the ground that the
trial court committed a prejudicial instructional error. (Vieira Enterprises, supra,


                                             16
8 Cal.App.5th at p. 1088.) Vieira had requested that the trial court instruct the jury that
“damages for annoyance, discomfort, and mental anguish” are recoverable in an action
for trespass or nuisance only when the plaintiff was an occupant of or in immediate
possession of the invaded property. (Id. at. p. 1089–1090.) This request was supported
by evidence establishing that McCoy did not reside on his property or maintain a rental
operation or commercial office there during the relevant time period, but the trial court
refused to give it, instructing instead that if McCoy proved Vieira committed a trespass,
McCoy could recover damages for annoyance and mental distress caused by “the injury
to his peaceful enjoyment of the property that he owned.” (Id. at p. 1090.)
       The Vieira Enterprises court found that the recovery of damages for annoyance
and discomfort resulting from a “trespass or nuisance” is restricted to “the occupant or
possessor of the affected land,” and, therefore, McCoy’s “occupation or immediate
possession of the relevant premises” was a requirement for the damages award.
(8 Cal.App.5th at pp. 1091–1093, italics omitted.) However, the court then determined
that a plaintiff did not need to be physically present at the “moment of a tortious
invasion” so long as the damage arose from a personal effect of the interference with the
plaintiff’s use or enjoyment of his property. (Id. at p. 1094.) Finally, the court concluded
that the failure to instruct the jury regarding this occupancy requirement was harmless
because there was “ample” evidence that McCoy suffered “qualifying annoyance and
discomfort damages” and it was not reasonably likely the jury would have found
otherwise if the question had been submitted to them. (Ibid.)
       Contrary to McBride’s contention here, Vieira Enterprises does not authorize an
easement holder to state a trespass claim against the owner of property encumbered by
the easement. As noted, McCoy’s trespass claim was based on allegations that Vieira
interfered with his “exclusive and unimpeded use of his own property” in addition to his
use of the easement. (Vieira Enterprises, supra, 8 Cal.App.5th at p. 1063, italics added.)
This claim was supported by evidence that Vieira erected barricades and concrete blocks
that extended across the entire road, including the half owned by McCoy over which
Vieira had an easement. (Id. at pp. 1073, 1089.) Furthermore, McCoy testified that


                                             17
during the relevant time period Vieira’s agent repeatedly yelled at him, bullied him, and
chased him off the road, and that “[t]his conduct applied not only to the land on Vieira’s
side of the property line but also to McCoy’s ‘own land.’ ” (Id. at p. 1089.) Finally, the
trial court instructed the jury that the purpose of the trial was to determine McCoy’s
claims against Vieira “for trespass and/or nuisance . . . specifically whether [Vieira]
trespassed or committed a nuisance on [McCoy’s] property; and if so what money
damages he is entitled to.” (Id. at p. 1071.) These circumstances demonstrate that
McCoy’s case was tried on a theory that the same damages were caused by the alleged
trespass over McCoy’s property and the alleged nuisance within McCoy’s easement. The
present case is materially different because McBride has never alleged that the Smiths’
physically invaded her property, but only that they entered the Secondary Access
Easement, which lies on the Smiths’ own property.
       Ignoring that Vieira Enterprises involved substantively different facts and
addressed a different legal issue, McBride relies on the following statement that the
Vieira Enterprises court made, without citation to supporting authority, in support of its
conclusion that “the occupancy requirement” applied to McCoy’s damages claim: “The
beneficiary of an easement can certainly be said to occupy or possess, or not to occupy or
possess, the land encumbered by the easement. Someone who exercises a right-of-way
by driving on a road across his neighbor’s property is ‘occupying’ the road, and is at least
momentarily in possession of it, while doing so. Such a person can also be found to
occupy or possess the dominant estate—in this example, the land served by the right-of-
way. We will not attempt to formulate a rule to govern all such cases. It suffices here to
say that we see no reason in policy or principle to distinguish between easements and fees
in the manner proposed by McCoy.” (8 Cal.App.5th at p. 1093.)
       While the Vieira Enterprises court observed that as a practical matter an easement
holder can occupy and/or possess temporarily the property encumbered by the easement,
it did not hold that an easement holder has the right to exclusive possession of the
easement. As we have already discussed, the right to exclusive possession of the land in
question is an element of a cause of action for trespass. (See Wilson, supra, 32 Cal.3d at


                                             18
p. 233; Capogeannis, supra, 12 Cal.App.4th at p. 674.) Thus, Vieira Enterprises does not
alter our conclusion that the trial court did not err by sustaining the demurrer to
McBride’s trespass claim.
       We recognize that some language in Vieira Enterprises could be construed as
supporting the characterization of an easement as a possessory interest, but that issue was
not squarely presented to the court. Rather as discussed above, McCoy’s claim sounded
in both trespass and nuisance, and under the facts alleged (i.e., an indivisible injury
resulting from injury to McCoy’s property and interference with his easement), neither
the trial court nor the appellate court found it necessary to distinguish between those two
claims. However, the two torts are distinct and, as we discuss next, the fact that McBride
does not have a right to exclusive possession of the Secondary Access Easement does not
preclude her from stating a cause of action against the Smiths for creating a nuisance.
       C. Nuisance
       A nuisance is defined by statute as “[a]nything which is injurious to health,
including, but not limited to, the illegal sale of controlled substances, or is indecent or
offensive to the senses, or an obstruction to the free use of property, so as to interfere
with the comfortable enjoyment of life or property, or unlawfully obstructs the free
passage or use, in the customary manner, of any navigable lake, or river, bay, stream,
canal, or basin, or any public park, square, street, or highway . . . .” (Civ. Code, § 3479.)
This broad definition encompasses three general categories of conduct: actions that
injure health or the senses; actions that injure the free use and enjoyment of property; and
actions that obstruct transportation over public water, parks, and streets.
       The issue in this case is whether McBride stated a cause of action against the
Smiths for creating a nuisance by injuring the free use and enjoyment of property. In this
regard, “California’s definition of trespass is considerably narrower than its definition of
nuisance. ‘ “A trespass is an invasion of the interest in the exclusive possession of land,
as by entry upon it . . . . A nuisance is an interference with the interest in the private use
and enjoyment of the land and does not require interference with the possession.” ’
[Citations.]” (Capogeannis, supra, 12 Cal.App.4th at p. 674.) On the other hand, in


                                              19
order for a defendant’s conduct to constitute a nuisance, the interference with use and
enjoyment of land must be both substantial and unreasonable. (San Diego Gas &
Electric Co. v. Superior (1996) 13 Cal. 4th 893, 939-939; Posey v. Leavitt (1991)
229 Cal. App. 3d 1236, 1243.)
       Since the law of nuisance pertains to interference with use rather than exclusive
possession, the fact that McBride does not have a right to exclusive possession of the
Secondary Access Easement does not preclude her from stating a nuisance claim against
the Smiths based on conduct allegedly occurring in the easement area. However, the trial
court sustained the demurrers to this claim for a different reason—because McBride
repeatedly failed to allege facts to support her pleaded theory that the Smiths’ conduct in
the Secondary Access Easement prevented McBride from accessing her property on
1664 Spring. On appeal, McBride contends this was essentially a ruling on the merits
and an improper ground for sustaining the demurrer. Although we do not characterize
the trial court’s ruling as a finding on the merits, we do conclude that the demurrers to the
nuisance claim should not have been sustained.
       The 4-AC allegations about the Smiths’ unlawful conduct are clear: McBride is
challenging the installment of the pole, chain, tiles, and piling in the Secondary Access
Easement. However, allegations about how these actions interfere with McBride’s rights
are vague and conclusory, and some are even invalid. With respect to her nuisance claim
in particular, McBride alleged that the Smiths “obstructed the free use of Plaintiff’s
property so as to interfere with the comfortable enjoyment of her property, create visual
blight and further obstruct the free passage over the 12’ Secondary Access Easement.”
As a remedy for this alleged injury, McBride sought an order abating the “continuing
nuisance” by removing all obstructions and impediments that “interfere” with the
easement. In her prayer for relief, she requested, among other things, an injunction
barring the Smiths from “obstructing or interfering with the free use and enjoyment” of
the Secondary Access Easement. It is not clear from these allegations whether McBride
is claiming that the Smiths’ conduct within the Secondary Access Easement is interfering



                                             20
with McBride’s free use of the easement itself, or with her free use of her own property at
1664 Spring. This distinction is not academic.
       To the extent McBride alleges that the Smiths created a nuisance by interfering
with McBride’s “free use” of the Secondary Access Easement, her claim fails as a matter
of law because the pleading allegations and judicially noticed facts establish that
McBride does not have a right to the “free use” of the Secondary Access Easement. The
1993 recorded grant shows that the Secondary Access Easement serves a limited purpose.
It affords secondary or emergency access to 1664 Spring; it does not entitle the owner of
1664 Spring to free use and enjoyment of the easement area. Furthermore, by definition,
“ ‘[a]n easement is a restricted right to specific, limited, definable use or activity upon
another’s property, which right must be less than the right of ownership.’ [Citation.]”
(Scruby, supra, 37 Cal.App.4th at p. 702, italics omitted.) “The owner of the dominant
tenement must use his or her easements and rights in such a way as to impose as slight a
burden as possible on the servient tenement. [Citation.] Every incident of ownership not
inconsistent with the easement and the enjoyment of the same is reserved to the owner of
the servient estate. [Citations.] [¶] The owner of the servient estate may make continued
use of the area the easement covers so long as the use does not ‘interfere unreasonably’
with the easement’s purpose. [Citations.]” (Id. at pp. 702–703.)
       This is not to say that the Smiths are immune from nuisance liability for
interfering activities within the easement. However, in order for McBride to hold the
Smiths liable for creating a nuisance on their property, she must show that the challenged
conduct unreasonably interferes with the free use and enjoyment of her own property. “It
is the general rule that the unreasonable, unwarrantable or unlawful use by a person of his
own property so as to interfere with the rights of others is a nuisance [citation]. In fact,
any unwarranted activity which causes substantial injury to the property of another or
obstructs its reasonable use and enjoyment is a nuisance which may be abated. And,
even a lawful use of one’s property may constitute a nuisance if it is part of a general
scheme to annoy a neighbor and if the main purpose of the use is to prevent the neighbor



                                              21
from reasonable enjoyment of his own property [citation].” (Hutcherson v. Alexander
(1968) 264 Cal. App. 2d 126, 130.)
       Thus, in order to hold the Smiths liable for nuisance, McBride must plead (and
subsequently prove) that the Smiths’ activities within the Secondary Access Easement
interfere with McBride’s free use and enjoyment of 1664 Spring in a way that is both
substantial and unreasonable. As discussed, the trial court found that McBride failed to
allege that the Smiths have prevented her from accessing 1664 Spring. While this fact
may have future ramifications for McBride, it does not prevent her from stating a cause
of action for nuisance, as the trial court erroneously believed. McBride’s allegations
about the changes that the Smiths’ made to land encumbered by the easement were
sufficient to raise a factual question about whether those changes substantially and
unreasonably interfere with McBride’s use and enjoyment of 1664 Spring.6 Accordingly,
the demurrers to this cause of action should not have been sustained.
       D. Prescriptive Easement
       Finally, McBride contends that she stated a valid claim to quiet title to a
prescriptive easement over the same strip of the Smiths’ property that is encumbered by
the Secondary Access Easement.
       “The elements necessary to establish a prescriptive easement are well settled. The
party claiming such an easement must show use of the property which has been open,
notorious, continuous and adverse for an uninterrupted period of five years. [Citations.]”
(Warsaw v. Chicago Metallic Ceilings, Inc. (1984) 35 Cal. 3d 564, 570; see also
Felgenhauer v. Soni (2004) 121 Cal. App. 4th 445, 449.) “The term ‘adverse’ in this
context is essentially synonymous with ‘hostile’ and ‘ “under claim of right.” ’
[Citations.] A claimant need not believe that his or her use is legally justified or


       6
         As noted, the 4-AC also contained an allegation that the Smiths’ created a
“visual blight” in the Secondary Access Easement. The law of nuisance, despite its
breadth, does not entitle an adjoining landowner to an unobstructed view unless the
obstruction constitutes a nuisance for some other reason. (Wolford v. Thomas (1987)
190 Cal. App. 3d 347, 356–357.)


                                             22
expressly claim a right of use for the use to be adverse. [Citations.] Instead, a claimant’s
use is adverse to the owner if the use is made without any express or implied recognition
of the owner’s property rights. [Citations.] In other words, a claimant’s use is adverse to
the owner if it is wrongful and in defiance of the owner’s property rights. [Citation.]”
(Windsor Pacific LLC v. Samwood Co., Inc. (2013) 213 Cal. App. 4th 263, 270–271
(Windsor Pacific), disapproved on another ground in Mountain Air Enterprises, LLC
v. Sundowner Towers, LLC (2017) 3 Cal.5th 744, 756.)
       “The existence of a grant [easement] does not preclude the acquisition of greater
rights by prescription.” (Kerr Land & Timber Co. v. Emmerson (1965) 233 Cal. App. 2d
200, 228; see also Dubin v. Robert Newhall Chesebrough Trust (2002) 96 Cal. App. 4th
465, 477.) “Use with the owner’s permission, however, is not adverse to the owner.
[Citations.] To be adverse to the owner a claimant’s use must give rise to a cause of
action by the owner against the claimant. [Citations.] This ensures that a prescriptive
easement can arise only if the owner had an opportunity to protect his or her rights by
taking legal action to prevent the wrongful use, yet failed to do so. [Citations.]”
(Windsor Pacific, supra, 213 Cal.App.4th at p. 271.)
       Thus, in order for McBride to state a claim for an easement expanded by
prescription, she would have to state facts that would demonstrate (1) she used the
Secondary Access Easement in a way that violated the 1993 recorded grant, (2) for a
period of at least five years, and (3) her wrongful use was open and notorious.
       In her 4-AC, McBride alleged that she, her agents, tenants, guests, and invitees
“have used the 12’ Secondary Access Easement for primary access purposes for at least
the last five (5) consecutive years openly, notoriously, under claim of right and/or color
of title on a daily basis.” She also alleged that she “prescriptively expanded the limited
use of the recorded easement” because her use of the easement for primary access was
contrary to language in the recorded grant.
       The trial court found that these allegations were inadequate to prove that McBride
used the easement in a way that was not authorized by the recorded grant, and that absent
such conduct, the Smiths could not have been on notice that McBride was attempting to


                                              23
expand the scope of the express easement. We disagree with the trial court’s restrictive
interpretation of the 4-AC allegations.
       At the pleading stage, we do not accept as true legal conclusions, factual
conclusions, or deductions. (Coldwell Banker Residential Brokerage Co. v. Superior
Court (2004) 117 Cal. App. 4th 158, 163.) Nevertheless, the policy of the law favors a
“liberal interpretation” of the pleadings. (Dieckmann v. Superior Court (1985)
175 Cal. App. 3d 345, 352.) “The reviewing court gives the complaint a reasonable
interpretation, and treats the demurrer as admitting all material facts properly pleaded.”
(Aubry v. Tri-City Hospital Dist. (1992) 2 Cal. 4th 962, 966–967.) Furthermore, “it is
error for a trial court to sustain a demurrer when the plaintiff has stated a cause of action
under any possible legal theory.” (Id. at p. 967.)
       Applying these principles here, we conclude that the 4-AC contains two core
allegations which, if proven, are sufficient to raise a triable issue of fact as to whether
McBride’s use of the Secondary Access Easement for the five-year period was adverse to
the Smiths’ property rights. First, McBride’s allegation that she used the Secondary
Access Easement for “primary access” is a fact describing the extent of her usage in a
way that exceeded the usage authorized by the recorded grant. Second, the 4-AC added a
new allegation that McBride and her associates used the Secondary Access Easement on
a “daily basis.” This allegation of daily use is an allegation of material fact we accept as
true for purposes of our review. Construing her pleadings liberally, McBride has alleged
that on a daily basis, she and her associates used the Secondary Access Easement as their
primary means of accessing 1664 Spring. These allegations are sufficient to support a
cause of action for a prescriptive easement based on the theory that McBride’s daily and
primary use of the easement significantly expanded the use allowed under the terms of
the 1993 recorded grant. Thus, the trial court erred by sustaining the demurrers to this
cause of action.




                                              24
                                  IV. DISPOSITION
      The judgment is reversed and this case is remanded to the trial court for further
proceedings consistent with this decision. The parties are to bear their own costs on
appeal.




                                            25
                                 _________________________
                                 RUVOLO, P. J.


We concur:


_________________________
RIVERA, J.


_________________________
STREETER, J.




A147931, McBride v. Smith


                            26
Trial Court:                Napa County Superior Court

Trial Judge:                Hon. Rodney G. Stone

Counsel for Appellant:      Buchalter Nemer, Buchalter, James R. Rose,
                            Katherine H. Falace

Counsel for Respondent:     Coombs & Dunlap, Brian L. DeWitt, Daniel D.
                            Hardy




A147931, McBride v. Smith


                              27